
Exhibit 10.20

CAL DIVE INTERNATIONAL, INC.

AMENDED AND RESTATED
ANNUAL PERFORMANCE BONUS PLAN

This Cal Dive International, Inc. Annual Performance Bonus Plan (the “Plan”) is
adopted by Cal Dive International, Inc., a Delaware corporation (the “Company”).
 The terms of the Plan have been approved by the Company’s Compensation
Committee of the Board of Directors (the “Compensation Committee”) and are as
follows:

I.

Purpose

The Plan is designed to increase stockholder value through effective use of
performance-based bonus awards, by providing key employees with additional
incentives through the grant of cash awards based on the achievement of
pre-established performance goals.

II.

Term

The effective date of this Plan is January 1, 2009.  The Plan will remain in
effect for successive fiscal years beginning on January 1, 2009 (each, a “Plan
Year”), until terminated by the Compensation Committee at the Compensation
Committee’s sole discretion.

III.

Plan Administrator

The Plan shall be administered by a plan administrator (the “Plan
Administrator”) which shall be:  (a) the Compensation Committee with respect to
all Plan matters relating to the CEO and other Executive Officers, and (b) the
Company’s Executive Management with respect to Plan matters for all other
Participants.

IV.

Eligibility; Change in Eligibility Status

A.

The participants in this Plan (the “Participants”) shall be the executive
officers of the Company and those other officers and employees of the Company
who have been selected by the Company’s CEO.  To be eligible to participate in
the Plan, employees must (a) have been full-time employees with the Company or
any of its subsidiaries for at least three months of the Plan Year and (b)
remain actively employed on a full-time basis through the payment date for such
Plan Year (usually March 15 of the following calendar year).  Directors who are
not employees of the Company shall not be eligible to participate in the Plan.  

B.

In making decisions regarding the selection of Participants, the CEO may
consider any factors that he or she may consider relevant.  However, the
following guidelines set forth the general parameters governing eligibility
based on the occurrence of the events described below:

1.

New hire, Transfer, Promotion.  An employee who is hired, transferred or
promoted after March 1 of the Plan Year may participate in the Plan on a pro
rata basis as of the date the employee was hired, transferred or promoted.  An
employee who is hired,





--------------------------------------------------------------------------------










transferred or promoted prior to March 1 of the Plan Year may participate based
on a full Plan Year with no pro rata deduction.

2.

Demotion.  An award will generally not be made to an employee who has been
demoted because of performance during the Plan Year.

3.

Termination.  An award will generally not be made to any Participant whose
services are terminated prior to the bonus payment date for the Plan Year for
misconduct, failure to perform or other cause, as determined by the Plan
Administrator.

4.

Resignation.  An award will generally not be made to any Participant who resigns
for any reason, including retirement, before the bonus payment date for the Plan
Year.  However, in the Plan Administrator’s sole discretion, the Participant may
be considered for a pro rata award, provided the Participant otherwise qualifies
for the award.

5.

Other Changes in Status.  A Participant whose status as an active employee is
changed prior to the bonus payment date for the Plan Year for any reason other
than the reasons cited above may be considered for a pro rata award in the Plan
Administrator’s sole discretion, provided the Participant otherwise qualifies
for the award.  In the event that an award is made on behalf of an employee who
has terminated employment by reason of death, any such payments or other amounts
due will generally be paid to the Participant’s estate.

The above guidelines are subject to the terms of any applicable severance or
similar agreements.  Nothing in the Plan shall confer any right to any employee
to continue in the employ of the Company.

V.

Performance Bonus Awards

Each year a target bonus award opportunity will be established by the Plan
Administrator for each Participant expressed as a percentage of his base salary.
 The bonus opportunity will have two components: (i) Company performance, and
(ii) personal performance.  The target bonus opportunity as a percentage of base
salary and the relative percentages of the total bonus opportunity represented
by the two components for each Participant will vary depending on the
Participant’s role and responsibilities.

1.

Company Performance Component.  (a)  No later than March 1 of each Plan Year,
the Compensation Committee shall approve the Company performance goals for that
year and the objective criteria pursuant to which the financial performance
component of the bonus for that year is to be payable.  The Company performance
goals shall apply to performance of the Company or one or more of its divisions,
subsidiaries or lines of business and shall be based upon one or more of the
following performance goals:  economic value added, safety, earnings per share,
stockholder return, earnings or EBITDA, stock price, total stockholder return,
return on equity, return on total capital, return on assets or net assets,
reduction of expenses, cash flow, income or net income, operating income or net
operating income, operating profit or net operating profit, operating margin or
profit margin, return on operating revenue, return on invested capital, market
segment share, and other performance metrics appropriate under the





2




--------------------------------------------------------------------------------










circumstances.  For any performance period, the Company performance goals may be
measured on an absolute basis or relative to a group of peer companies selected
by the Compensation Committee, relative to internal goals or industry benchmarks
or relative to levels attained in prior years.  The Compensation Committee may
change the Company performance goals each Plan Year to any of these listed above
and may also change the targets applicable to the Company performance goals from
year to year.

(b)

The Company performance component of the annual bonus will be earned based on
the Company achieving its established performance goal for the year.  The Plan
Administrator will establish a minimum percentage of the Company’s performance
goal that must be achieved in order for a payout of the Company performance
component of the annual bonus to be earned.  The Plan Administrator will also
establish a maximum percentage of the Company’s performance goal, beyond which
no additional percentage of the Company performance component of the bonus will
be earned.  If the Company achieves results that fall within the pre-established
minimum and maximum percentages established by the Plan Administrator,
Participants will earn a corresponding percentage of the Company performance
component of their target bonus opportunity.

2.

Personal Performance Component.  The personal performance component of the
annual bonus will be earned based on the Participant achieving specified
personal performance goals that will be established for his or her position for
the Plan Year by the Participant and his or her supervisor.  The personal
performance goals for the CEO and the other Executive Officers will be
established by the Compensation Committee.  The personal performance goals will
be based on certain personal performance measures that support the business plan
of the Company, and will identify how the Participant will support the
achievement of such goals.  The Company must achieve at least a minimum
percentage established by the Plan Administrator for the Plan Year of its
performance goal for the Plan Year in order for a payout of the personal
performance component of the annual bonus to be earned.  The determination of
whether a Participant has achieved his or her personal performance goals and the
amount of any award under the personal performance component of the bonus that
has been earned shall be within the sole discretion of the supervisor and the
Company’s CEO (and, in the case of the CEO and other Executive Officers, the
Compensation Committee).

3.

Payment of Bonus Awards.  (a)  As soon as practicable after the Company has
publicly announced its earnings for the Plan Year, Executive Management shall
evaluate the Company’s performance to determine the amount of the financial
performance component of the bonus that has been earned.  In performing such
evaluations, Executive Management may make adjustments for the following:

(i)

cumulative effect of accounting changes;

(ii)

extraordinary items, as that term is defined in Accounting Principles Board
Opinion No. 30;

(iii)

discontinued operations; and





3




--------------------------------------------------------------------------------










(iv)

unusual or infrequently occurring items (less the amount of related income
taxes), as that term is used in Accounting Principles Board Opinion No. 30.  

Executive Management may also specify other adjustments to be made with respect
to the Company performance component bonus to be paid, including without
limitation, adjustments related to asset write-downs; acquisition-related
charges; litigation or claim judgments or settlements; the effects of changes in
tax law or other laws or provisions affecting reported results; accruals for
reorganization and restructuring programs; unrealized gains or losses on
investments, and other adjustments appropriate under the circumstances.  (Any
adjustments affecting the Company performance component of the bonuses for the
CEO and the other Executive Officers shall be approved by the Compensation
Committee.)

Executive Management will certify to the Compensation Committee prior to the
payment of the Company performance component of any bonus under the Plan, that
the Company performance goals applicable to the bonus payment were met.

(b)

As soon as practicable following the end of the Plan Year, the Plan
Administrator and the Participant’s supervisor will evaluate the Participant’s
performance against the established personal performance goals.  The payment of,
and the determination of the amount of, any of the personal performance
component of the bonus shall be in the sole discretion of the Plan
Administrator.

(c)

Payments of any bonuses under the Plan will be made by March 15 of the year
following the Plan Year.

VI.

Administration of the Plan

The authority of the Plan Administrator in administering the Plan shall include,
in particular, the authority to:

(a)

designate participants for a particular Plan Year, as set forth in Section IV;

(b)

establish performance goals and objectives and specific plan terms for a
particular Plan Year, as set forth in Section V;

(c)

establish regulations for the administration of the Plan and make all
determinations deemed necessary for the administration of the Plan;

(d)

certify as to whether performance goals have been met; and

(e)

interpret the provisions of the Plan and make final decisions with respect to
the entitlement of any employee to an award.

The Plan Administrator retains the right to suspend, discontinue, terminate or
amend this Plan at any time.  The Plan Administrator may use discretion to
adjust award levels to account for events that impact the Participants’ ability
to earn the bonus described in Section V.  The CEO will be responsible for
establishing rules and regulations for the day-to-day management of the Plan.  





4




--------------------------------------------------------------------------------










Nothing in this Plan is to be considered a guarantee of an award.  At no time
before the actual payout of a bonus to any Participant under the Plan shall any
Participant accrue any vested interest or right whatsoever under the Plan and
the Company has no obligation to treat Participants identically under the Plan.
 The grant of an award under the Plan shall not constitute an assurance of
continued employment.  Nothing in this Plan shall be construed to:

(a)

grant any employee of the Company any claim or right to be granted an award
under the Plan;

(b)

limit in any way the right of the Company to terminate a Participant’s
employment with the Company at any time; or

(c)

be evidence of any agreement or understanding, expressed or implied, that the
Company will employ a Participant in any particular position or at any
particular rate of remuneration.

Any decisions by the Plan Administrator are final and binding on all parties.
 Payments under the Plan shall be net of an amount sufficient to satisfy any
federal, state or local withholding tax liability.  This Plan shall be governed
and construed under the laws of the State of Texas.




·

Approved by the Compensation Committee of the Board of Directors of Cal Dive
International, Inc. on December 11, 2008.




·

Amended and Restated Plan approved by the Compensation Committee of the Board of
Directors of Cal Dive International, Inc. on December 10, 2009.








5


